MEMORANDUM ***
The facts are known to the parties.
Under McDonough Power Equipment v. Greenwood, 464 U.S. 548, 556, 104 S. Ct. 845, 78 L.Ed.2d 663 (1984), a defen*648dant is entitled to a new trial only if he can “first demonstrate that a juror failed to answer honestly a material question on voir dire, and then further show that a correct response would have provided a valid basis for a challenge for cause.” Here, the state court reasonably found that it was “too harsh to say, as defendant does, that [the juror] ‘lied about her profession’ or that she was ‘not interested in sharing the truth’ with the trial court.” People v. Smith, No. 94F05882, at 27 (Cal.Ct.App. July 16, 1996); see 28 U.S.C. § 2254(d)(2) (2000). Furthermore, the similarity between the juror’s and the victim’s professions was insufficient to establish a presumption of prejudice supporting a challenge for cause. See Smith v. Phillips, 455 U.S. 209, 102 S.Ct. 940, 71 L.Ed.2d 78 (1982); Tinsley v. Borg, 895 F.2d 520, 529 (9th Cir.1990). We cannot say that the state’s ruling was an unreasonable application of clearly established federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1) (2000).
Smith also claims that he was entitled to a hearing on potential juror bias, but we need not consider his request under habeas review because “no Supreme Court precedent holds that a failure to investigate potential juror bias presents structural error,” and “the Supreme Court has not yet decided whether due process requires a trial court to hold a hearing sua sponte whenever evidence of juror bias comes to light.” Sims v. Rowland, 414 F.3d 1148, 1153 (9th Cir.2005).
AFFIRMED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.